Exhibit 10.3

 

SYMYX TECHNOLOGIES, INC.

 

1997 STOCK PLAN

 

(AS AMENDED AND RESTATED JANUARY 30, 2006)
(AS AMENDED AND RESTATED APRIL 7, 2005)

 

1.             Purposes of the Plan. The purposes of this 1997 Stock Plan are:

 

•      to attract and retain the best available personnel for positions of
substantial responsibility,

 

•      to provide additional incentive to Employees, Directors and Consultants,
and

 

•      to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights and Restricted Stock Units may also be granted under the Plan.

 

2.             Definitions. As used herein, the following definitions shall
apply:

 

(a)           “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.

 

(b)           “Applicable Laws” means the requirements relating to the
administration of stock plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan.

 

(c)           “Award” means the grant of an Option, Stock Purchase Right or
Restricted Stock Unit under the Plan.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)            “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.

 

(g)           “Common Stock” means the common stock of the Company.

 

(h)           “Company” means Symyx Technologies, Inc., a Delaware corporation.

 

(i)            “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.

 

1

--------------------------------------------------------------------------------


 

(j)            “Director” means a member of the Board.

 

(k)           “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(l)            “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed three
(3) months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, any Incentive Stock Option held by
the Grantee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option three (3) months and one
(1) day after the end of such three (3) month leave. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(n)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable; or

 

(iii)         In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator.

 

(o)           “Grantee” means the holder of an outstanding Award granted under
the Plan.

 

(p)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(q)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

 

2

--------------------------------------------------------------------------------


 

(r)           “Notice of Grant” means a written or electronic notice evidencing
certain times and conditions of an individual Award grant. The Notice of Grant
is part of the Award Agreement.

 

(s)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(t)            “Option” means a stock option granted pursuant to the Plan.

 

(u)           “Option Agreement” means an agreement between the Company and a
Grantee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

 

(v)            “Optioned Stock” means the Common Stock subject to an Award.

 

(w)           “Outside Director” means a Director who is not an Employee.

 

(x)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(y)           “Plan” means this 1997 Stock Plan, as amended and restated.

 

(z)           “Restricted Stock” means shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under Section 11 of the Plan.

 

(aa)         “Restricted Stock Units” means an award which may be earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.

 

(bb)         “Restricted Stock Purchase Agreement” means a written agreement
between the Company and the Grantee evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right. The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.

 

(cc)         “Restricted Stock Unit Agreement” means a written agreement between
the Company and the Grantee evidencing the terms and restrictions applying to an
award of Restricted Stock Units. The Restricted Stock Unit Agreement is subject
to the terms and conditions of the Plan and the Notice of Grant.

 

(dd)         “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

 

(ee)         “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(ff)           “Service Provider” means an Employee, Director or Consultant.

 

3

--------------------------------------------------------------------------------


 

(gg)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.

 

(hh)         “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.

 

(ii)           “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.             Stock Subject to the Plan. Subject to the provisions of
Section 14 of the Plan, the maximum aggregate number of Shares which may be
issued under the Plan is 6,500,000 Shares, plus (a) any Shares which were
reserved but unissued under the Company’s 1996 Stock Plan (“1996 Plan”) as of
the date of stockholder approval of the original adoption of this Plan, (b) any
Shares subsequently returned to the 1996 Plan as a result of termination of
options or repurchase of Shares issued under the 1996 Plan, and (c) an annual
increase to be added on the first day of the Company’s fiscal year beginning in
fiscal year 2000 equal to the lesser of (i) 1,500,000 shares, (ii) 4% of the
outstanding shares on such date, or (iii) an amount determined by the Board. The
Shares may be authorized, but unissued, or reacquired Common Stock.

 

If an Award expires or becomes unexercisable without having been exercised in
full the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated);
provided, however, that Shares that have actually been issued under the Plan,
whether upon exercise of an Option, Stock Purchase Right or Restricted Stock
Unit, shall not be returned to the Plan and shall not become available for
future distribution under the Plan, except that if Shares of Restricted Stock
are repurchased by the Company at their original purchase price, such Shares
shall become available for future grant under the Plan.

 

4.             Administration of the Plan.

 

(a)           Procedure.

 

(i)            Multiple Administrative Bodies. The Plan may be administered by
different Committees with respect to different groups of Service Providers.

 

(ii)           Section 162(m). To the extent that the Administrator determines
it to be desirable to qualify Options or Stock Purchase Rights granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

 

(iii)         Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)          Other Administration. Other than as provided above, the Plan shall
be administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws. Notwithstanding the foregoing, the Board
or a Committee may

 

4

--------------------------------------------------------------------------------


 

authorize one or more Officers of the Company to grant Awards to Employees or
Consultants who are neither Directors nor Officers of the Company.

 

(b)           Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:

 

(i)            to determine Fair Market Value;

 

(ii)           to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)         to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

 

(iv)          to approve forms of agreement for use under the Plan;

 

(v)            to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine. The performance criteria established by the
Administrator may be based on any one of, or combination of, the following:
(A) increase in share price, (B) earnings per share, (C) total stockholder
return, (D) operating margin, (E) gross margin, (F) return on equity, (G) return
on assets, (H) return on investment, (I) operating income, (J) net operating
income, (K) pre-tax profit, (L) cash flow, (M) revenue, (N) expenses, (O)
earnings before interest, taxes and depreciation, (P) economic value added and
(Q) market share. The performance criteria may be applicable to the Company, a
Parent or Subsidiary of the Company and/or any individual business units of the
Company or any Parent or Subsidiary of the Company. Partial achievement of the
specified criteria may result in a payment or vesting corresponding to the
degree of achievement as specified in the award agreement;

 

(vi)          to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

 

(vii)         to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(viii)        to modify or amend each Award (subject to Section 16(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan, provided that (A) the reduction of the exercise price of any Option
awarded under the Plan shall be subject to stockholder approval and
(B) canceling an Option at a time when its exercise price exceeds the Fair
Market Value of the underlying Shares, in exchange for another Award shall be
subject to stockholder approval,

 

5

--------------------------------------------------------------------------------


 

unless the cancellation and exchange occurs in connection with a merger or other
corporate transaction;

 

(ix)          to allow Grantees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
or vesting of an Award that number of Shares having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by a Grantee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

(x)           to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xi)          to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)           Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Grantees
and any other holders of Options or Stock Purchase Rights.

 

5.             Eligibility. Nonstatutory Stock Options, Stock Purchase Rights
and Restricted Stock Units may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.

 

6.             Limitations.

 

(a)           Each Option shall be designated in the Option Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Grantee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

 

(b)           Neither the Plan nor any Award shall confer upon a Grantee any
right with respect to continuing the Grantee’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Grantee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.

 

(c)           The following limitations shall apply to grants of Options:

 

(i)            No Service Provider shall be granted, in any fiscal year of the
Company, Options to purchase more than 500,000 Shares.

 

6

--------------------------------------------------------------------------------


 

(ii)           In connection with his or her initial service, a Service Provider
may be granted Options to purchase up to an additional 100,000 Shares, which
shall not count against the limit, set forth in subsection (i) above.

 

(iii)         The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 14.

 

(iv)          If an Option is cancelled in the same fiscal year of the Company
in which it was granted (other than in connection with a transaction described
in Section 14), the cancelled Option will be counted against the limits set
forth in subsections (i) and (ii) above. For this purpose, if the exercise price
of an Option is reduced, the transaction will be treated as a cancellation of
the Option and the grant of a new Option.

 

(d)           For awards of Restricted Stock that are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the maximum number of Shares that may be granted to any Grantee in any
fiscal year of the Company shall be 500,000. The foregoing limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 14.

 

7.             Term of Plan. Subject to Section 20 of the Plan, the Plan shall
become effective upon its adoption by the Board. It shall continue in effect for
a term of ten (10) years unless terminated earlier under Section 16 of the Plan.

 

8.             Term of Option. The term of each Option shall be stated in the
Option Agreement. In the case of an Incentive Stock Option, the term shall be
ten (10) years from the date of grant or such shorter term as may be provided in
the Option Agreement. Moreover, in the case of an Incentive Stock Option granted
to a Grantee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

 

9.             Option Exercise Price and Consideration.

 

(a)           Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

 

(i)            In the case of an Incentive Stock Option

 

(A)          granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

(B)          granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 

7

--------------------------------------------------------------------------------


 

(ii)           In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.

 

(iii)         Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of grant pursuant to a merger or other corporate transaction.

 

(b)           Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.

 

(c)           Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:

 

(i)            cash;

 

(ii)           check;

 

(iii)         other Shares which (A) in the case of Shares acquired upon
exercise of an option, have been owned by the Grantee for more than six
(6) months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;

 

(iv)          consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

 

(v)            a reduction in the amount of any Company liability to the
Grantee, including any liability attributable to the Grantee’s participation in
any Company-sponsored deferred compensation program or arrangement;

 

(vi)          any combination of the foregoing methods of payment; or

 

(vii)         such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

 

10.          Exercise of Option.

 

(a)           Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence. An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is

 

8

--------------------------------------------------------------------------------


 

exercised. Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Option Agreement and the
Plan. Shares issued upon exercise of an Option shall be issued in the name of
the Grantee or, if requested by the Grantee, in the name of the Grantee and his
or her spouse. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b)           Termination of Relationship as a Service Provider. Subject to
Section 14, if a Grantee ceases to be a Service Provider (but not in the event
of a Grantee’s change of status from Employee to Consultant (in which case an
Employee’s Incentive Stock Option shall automatically convert to a Nonstatutory
Stock Option three (3) months and one (1) day following such change of status)
or from Consultant to Employee), such Grantee may, but only within such period
of time as is specified in the Option Agreement (but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise his or her Option to the extent that Grantee was entitled
to exercise it at the date of such termination. In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three
(3) months following the Grantee’s termination. If, on the date of termination,
the Grantee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Grantee does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

 

(c)           Disability of Grantee. If a Grantee ceases to be a Service
Provider as a result of the Grantee’s Disability, the Grantee may, but only
within twelve (12) months from the date of such termination (and in no event
later than the expiration date of the term of such Option as set forth in the
Option Agreement), exercise his or her Option the extent the Option is vested on
the date of termination. If, on the date of termination, the Grantee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Grantee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

 

(d)           Death of Grantee. If a Grantee dies while a Service Provider, the
Option may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Grantee’s estate or by a person who
acquires the right to exercise the Option by bequest or inheritance, but only to
the extent that the Option is vested on the date of death. If, at the time of
death, the Grantee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall immediately revert to the
Plan. The Option may be exercised by the executor or administrator of the
Grantee’s estate or, if none, by the person(s) entitled to exercise

 

9

--------------------------------------------------------------------------------


 

the Option under the Grantee’s will or the laws of descent or distribution. If
the Option is not so exercised within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.

 

(e)           Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Grantee at the time that such offer is made.

 

11.          Stock Purchase Rights and Restricted Stock Units.

 

(a)           Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the
form determined by the Administrator.

 

(b)           Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
Disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate determined by the
Administrator.

 

(c)           Restricted Stock Units. Restricted Stock Units may be issued
either alone, in addition to, or in tandem with other awards granted under the
Plan and/or cash awards made outside of the Plan. After the Administrator
determines that it will offer Restricted Stock Units under the Plan, it shall
advise the offeree in writing or electronically, by means of a Notice of Grant,
of the terms, conditions and restrictions related to the offer, including the
number of Restricted Stock Units. The offer shall be accepted by execution of a
Restricted Stock Unit Agreement in the form determined by the Administrator.

 

(d)           Other Provisions. The Restricted Stock Purchase Agreement and
Restricted Stock Unit Agreement (as applicable) shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.

 

(e)           Rights as a Shareholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.

 

10

--------------------------------------------------------------------------------


 

12.          Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Grantee, only by the Grantee. If the Administrator makes an Award transferable,
such Award shall contain such additional terms and conditions as the
Administrator deems appropriate.

 

13.          Formula Option Grants to Outside Directors. Outside Directors shall
be automatically granted Options each year in accordance with the following
provisions:

 

(a)           All Options granted pursuant to this Section shall be Nonstatutory
Stock Options and, except as otherwise provided herein, shall be subject to the
other terms and conditions of the Plan.

 

(b)           Each Outside Director shall be automatically granted an Option to
purchase 10,000 Shares following each annual meeting of the stockholders of the
Company.

 

(c)           Any exercise of an Option granted before the Company has obtained
stockholder approval of the Plan in accordance with Section 20 hereof shall be
conditioned upon obtaining such stockholder approval of the Plan in accordance
with Section 20 hereof.

 

(d)           The terms of each Option granted pursuant to this Section shall be
as follows:

 

(i)            the term of the Option shall be ten (10) years.

 

(ii)           the exercise price per Share shall be 100% of the Fair Market
Value per Share on the date of grant of the Option.

 

(iii)         Each Option shall vest as to 1/12 of the Optioned Stock each month
following the date of grant, such that the Option shall be fully vested and
exercisable one year from the date of grant of the Option.

 

14.          Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.

 

(a)           Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of shares of Common Stock covered by formula
options to be granted to Outside Directors under Section 13 of the Plan, the
maximum number of shares that may be granted in any fiscal year to subject to
Options and Stock Purchase Rights, the number of shares of Common Stock which
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Award and the number of shares of Common Stock which may be
added to the Plan each fiscal year (pursuant to Section 3), as well as the price
per share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) as the
Administrator may determine in its discretion,

 

11

--------------------------------------------------------------------------------


 

any other transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  In the
event of any distribution of cash or other assets to stockholders other than a
normal cash dividend, the Administrator may also, in its discretion, make
adjustments in connection with the events described in (i)-(iii) of this
Section 14(a) or substitute, exchange or grant Awards with respect to the shares
of any Parent or Subsidiary of the Company (collectively “adjustments”). In
determining adjustments to be made under this Section 14(a), the Administrator
may take into account such factors as it deems appropriate, including (x) the
restrictions of Applicable Law, (y) the potential tax, accounting or other
consequences of an adjustment and (z) the possibility that some Grantees might
receive an adjustment and a distribution or other unintended benefit, and in
light of such factors or circumstances may make adjustments that are not
uniform or proportionate among outstanding Awards, modify vesting dates, defer
the delivery of stock certificates or make other equitable adjustments. Any such
adjustments to outstanding Awards will be effected in a manner that precludes
the material enlargement of rights and benefits under such Awards. Adjustments,
if any, and any determinations or interpretations, including any determination
of whether a distribution is other than a normal cash dividend, shall be made by
the Administrator and its determination shall be final, binding and conclusive.
In connection with the foregoing adjustments, the Administrator may, in its
discretion, prohibit the exercise of Awards during certain periods of time.
Except as the Administrator determines, no issuance by the Company of shares of
any class, or securities convertible into shares of any class, shall affect, and
no adjustment by reason hereof shall be made with respect to, the number or
price of Shares subject to an Award.

 

(b)           Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Grantee at least 15 days prior to such proposed action. To the extent it has not
been previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.

 

(c)           Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Grantee shall fully vest in and have the
right to exercise the Award as to all of the Optioned Stock, including Shares as
to which it would not otherwise be vested or exercisable. If an Award becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets, the Administrator shall notify the Grantee in
writing or electronically that the Award shall be fully vested and exercisable
for a period of fifteen (15) days from the date of such notice, and the Award
shall terminate upon the expiration of such period. For the purposes of this
paragraph, the Award shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Award immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a

 

12

--------------------------------------------------------------------------------


 

choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share of Optioned Stock
subject to the Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

 

15.          Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Grantee within a
reasonable time after the date of such grant.

 

16.          Amendment and Termination of the Plan.

 

(a)           Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b)           Shareholder Approval. The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

 

(c)           Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Grantee,
unless mutually agreed otherwise between the Grantee and the Administrator,
which agreement must be in writing and signed by the Grantee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

17.          Conditions Upon Issuance of Shares.

 

(a)           Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)           Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being acquired only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

18.          Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

13

--------------------------------------------------------------------------------


 

19.          Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

20.          Plan Approval. The Plan was adopted by the Board and shareholders
of the Company in 1997 and amended and restated in 1999. In 2003, the Board and
shareholders approved an amendment to the Plan to increase the automatic option
grant to Outside Directors under Section 13 of the Plan from 7,500 shares to
10,000 shares. On April 7, 2005, the Board approved an amendment and restatement
of the Plan to adopt a limit on the maximum number of Shares with respect to
which Options and Stock Purchase Rights may be granted to any Grantee in any
fiscal year of the Company and certain other administrative provisions to comply
with the performance-based compensation exception to the deduction limit of
Section 162(m) of the Code, which amendments were approved by the shareholders
of the Company on May 26, 2005. On January 30, 2006, the Board approved an
amendment and restatement of the Plan to provide (a) for the grant of Restricted
Stock Units and (b) that the Board or a Committee may authorize one or more
Officers of the Company to grant Awards to Employees or Consultants who are
neither Directors nor Officers of the Company, which amendment and restatement
is not subject to approval by the shareholders of the Company.

 

14

--------------------------------------------------------------------------------